Citation Nr: 1545756	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Anna Towns, Attorney at Law


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  In January 2007, the RO denied service connection for PTSD.

2.  The evidence added to the record since the January 2007 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  

3.  Resolving all doubt in favor of the Veteran, his PTSD has been attributed to a verified traumatic event ("stressor") during his military service.  


CONCLUSIONS OF LAW

1.  The January 2007 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the establishment of service connection PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

1.  New and Material Evidence 

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for PTSD in a January 2007 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The January 2007 rating decision denied the claim for service connection for PTSD because the RO was unable to verify the Veteran's claimed in-service stressor.  

The Board finds that the newly received evidence after the January 2007 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the lay statements from a fellow service member, the Veteran's sister and the Veteran's brother all reporting they witnessed changes in the Veteran during and after his active service.  Additional new evidence consists of a private physician's opinion, in which PTSD was diagnosed based on the Veteran's reported military sexual trauma, a VA social worker opinion and a private psychologist evaluation and opinion relating Veteran's current PTSD to his reported military sexual trauma.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  


2.  Service connection 

After considering the relevant evidence, and resolving all reasonable doubt in the Veteran's favor, the Board has determined that service connection for PTSD is warranted because there is the required attribution of this disorder to his service, in particular to at least one verified stressor, namely his military sexual trauma.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's reported stressors include having been sexually assaulted by four other men while working as a cook at Fort Riley during his active service.  This type of alleged incident invokes consideration of § 3.304(f)(5) concerning a PTSD claim that is at least partly predicated on personal assault.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  

The records concerning the Veteran's service reflect that his principal duty (military occupational specialty (MOS)) during service was a cook.  His service personnel records (SPRs) from his reserves service in November 1980 reflect that he was cited for an unexcused absence.  Service treatment records (STRs)  from the Veteran's reserves service also indicate he was treated for complaints of dizziness and insomnia in June 1981, at which time his sleep problems were related to alcohol.  In July 1981, the Veteran requested transfer to the U.S.A.R. control group due to personal hardship and was counseled for retention but declined.  

The Veteran also submitted several personal statements in support of his alleged stressor.  In October 2007 statements, the Veteran's sister and brother reported that prior to his military service they had a close relationship and they witnessed a change in his behavior after he returned from the military, noting he became isolative, irritable and reported problems with sleeping and nightmares.  In an October 2010 statement a fellow service-member, R.E.J., reported that he had known the Veteran when they both served at Fort Riley, Kansas from 1972 to 1974.  He reported that they had been good friends and talked all the time, however, the Veteran suddenly became closed off, isolated and withdrawn.  He stated that he never understood what had changed and the Veteran had never told him.  

The Veteran's lay statements that he experienced sleep problems and nightmares have continued since service are competent, credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).  Likewise, the lay statements by the Veteran's sister, brother and R.E.J. are also competent, credible and ultimately probative.  

VA medical records reflect the Veteran was treated for and diagnosed with rule out PTSD based on his reported stressor of rape in the military in 2006.  In a June 2009 private medical report, a private physician diagnosed the Veteran with PTSD based on his reported stressor of rape in the military.  In a February 2012 letter, a VA social worker found that the Veteran presented with classic signs of a posttraumatic reaction secondary to exposure to a traumatic event and had been provided extensive treatment for PTSD secondary to military sexual assault.  In a December 2014 a private clinical psychologist diagnosed the Veteran with PTSD based on his reported stressor of military sexual assault.  His opinion was based on a review of several post-service medical records and interviews with the Veteran.  According to the holding in Cohen, a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.  Moreover, these diagnoses have been attributed his alleged stressor of military sexual trauma in service.  Therefore, based upon this medical evidence and the credible lay evidence which place the probative evidence of record in relative equipoise, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of PTSD that has been attributed to a verified traumatic event.  Thus, service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened.

Service connection for PTSD is granted.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


